Citation Nr: 0322935	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from February 1948 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the claim on appeal.  

A Travel Board hearing and a separate videoconference hearing 
were held before Members of the Board in February 2000 and 
August 2001, respectively.  Transcripts of the testimony 
taken at each hearing have been associated with the claims 
file.

As a procedural matter, the Board notes that the veteran 
initially filed a claim for a left knee disorder shortly 
after separation from service, which was denied by the RO in 
a December 1954 decision.  The Board reopened the veteran's 
claim by decision dated in June 2000, and remanded the case 
for a medical opinion.  In December 2001, following the 
requested development, the Board denied the veteran's claim.  

Subsequently, by a January 2003 Order, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's December 2001 decision and remanded the case for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
which was enacted during the pendency of the veteran's 
appeal.  The VCAA substantially amended the provisions of 
chapter 51 of title 38, United States Code, relating to the 
notice and assistance to be provided claimants seeking 
veterans' benefits.

Specifically, the Court indicated that a remand was necessary 
to comply with the VCAA because VA neither "notif[ied] the 
claimant . . . of any information, and any medical or lay 
evidence, not previously provided to the Secretary that [was] 
necessary to substantiate the claim [nor did VA] 'indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . . will attempt to obtain on behalf of the 
claimant.'"  Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002) (quoting 38 U.S.C. § 5103(a)).

The Board notes that, recently, the United States Court of 
Appeals for the Federal Circuit invalidated provisions of 38 
C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Because the Board no 
longer has authority to correct VCAA deficiencies, a remand 
to the RO is required in this case.

Statement from private physicians dated in February 2003 and 
May 2003 have recently been associated with the claims 
folder.  Although the veteran has waived his right to have 
this new evidence initially considered by the RO, because the 
Board is remanding the case, the RO should nonetheless 
adjudicate the claim considering this evidence, as well as 
evidence previously of record.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 is completed.  In particular, the 
RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran and his attorney should be given 
an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


			
	Gary L. Gick	Mark W. Greenstreet
                Veterans Law Judge,	 Veterans Law Judge, 
           Board of Veterans' Appeals		    Board of 
Veterans' Appeals


		
	Jeffrey J. Martin
	Veterans Law Judge,
Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


